Case: 2:19-cv-00064-DLB-CJS Doc #: 33 Filed: 02/24/20 Page: 1 of 2 - Page ID#: 320


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON


CROSSWATER CANYON, INC.                             Civil Action No. 2:19-cv-64-DLB-CJS
and ARK ENCOUNTER, LLC
                                  Plaintiffs,
-v-                                                         AGREED ORDER
                                                      AMENDING DEADLINES AND CASE
ALLIED WORLD ASSURANCE COMPANY                       SCHEDULE IN SCHEDULING ORDER
(U.S.) Inc., et al.
                                  Defendants.

       Plaintiffs Crosswater Canyon, Inc. and Ark Encounter, LLC (collectively, “Plaintiffs”), by

and through counsel, and Defendants Allied World Assurance Company (U.S.) Inc., Certain

Underwriters at Lloyd’s, HDI Global Specialty SE, Blackboard Specialty Insurance Company, and

General Security Indemnity Company of Arizona (collectively, “Defendants”), by and through

counsel, and pursuant to LR 7.1(b), hereby stipulate and agree:

       1.      Based on the current status of discovery and recent developments in this case,

including the denial of Defendants’ Motions to Bifurcate and Stay Discovery (See Docs. # 21, 24,

and 31), Plaintiffs and Defendants agree that the Court’s August 21, 2019 Scheduling Order (Doc.

# 17) should be amended as follows:

            a. Rule 26(a)(2) Expert Witness Disclosures and Reports –
               Deadline for Plaintiffs – on or before June 4, 2020
               Deadline for Defendants – on or before August 3, 2020

            b. Fact Discovery – on or before September 2, 2020

            c. Expert Discovery – on or before October 8, 2020

            d. Status Report – on or before October 8, 2020 (close of discovery)

            e. Dispositive or Daubert Motions – on or before October 22, 2020




                                                1
Case: 2:19-cv-00064-DLB-CJS Doc #: 33 Filed: 02/24/20 Page: 2 of 2 - Page ID#: 321




       2.     Plaintiffs and Defendants having so agreed, the parties respectfully request that the

Court enter this Agreed Order.

HAVE SEEN AND AGREED TO:

/s/ Amanda B. Stubblefield                          /s/ Cheryl L. Mondi
Steven C. Coffaro (KBA No. 86202)                   Peter E. Kanaris (pro hac vice)
Amanda B. Stubblefield (KBA No. 96213)              Cheryl L. Mondi (pro hac vice)
KEATING MUETHING & KLEKAMP PLL                      HINSHAW & CULBERTSON LLP
One East Fourth Street, Suite 1400                  151 North Franklin Street, Suite 2500
Cincinnati, OH 45202                                Chicago, IL 60606
Telephone: 513-579-6400                             Telephone: 312-704-3630
Fax: 513-579-6457                                   Fax: 312-704-3001
steve.coffaro@kmklaw.com                            PKanaris@hinshawlaw.com
astubblefield@kmklaw.com                            CMondi@hinshawlaw.com

Attorneys for Plaintiffs, Crosswater Canyon,        and
Inc. and Ark Encounter, LLC
                                                    Vincent P. Antaki
                                                    REMINGER CO., LPA
/s/ Edward M. O’Brien                               525 Vine Street, Suite 1500
James M. Burd                                       Cincinnati, OH 45202
Edward M. O’Brien                                   Telephone: 513-455-4031
WILSON ELSER MOSKOWITZ EDELMAN &                    Fax: 513-721-2553
DICKER, LLP                                         vantaki@reminger.com
100 Mallard Creek Road, Suite 250
Louisville, KY 40207                                Attorneys for Defendant, Allied World
Telephone: 502-238-8500                             Assurance Company (U.S.) Inc.
james.burd@wilsonelser.com
edward.obrien@wilsonelser.com

Attorneys for Defendants, Certain
Underwriters at Lloyd’s, Global Specialty SE,
Blackboard Specialty Insurance Co., and
General Security Indemnity Company of
Arizona


       SO ORDERED this 24th day of February, 2020.




                                                2
